Title: From Abigail Smith Adams to Thomas Boylston Adams, 6 July 1802
From: Adams, Abigail Smith
To: Adams, Thomas Boylston



My dear Son
Quincy July 6th 1802

My Heart shall not reproach me so long as I live said the ssalmist; alass I cannot say so, for mine hourly reproaches me with not having written to you for a long time; I have to thank you for the volm of debates in Senate upon a Question so interesting to every Lover of Justice, every Welwisher to the Stability of our constitution, that the termination of it, must be considerd as having inflicted a Mortal wound to upon that constitution each Man had Solemnly Sworn to Support: if there Hearts do not reproach them; it must be oweing to the callous state of them; to being given up to blindness of Eyes, or what is worse, willfully and witingly doing injustice, and future legislatures cannot fully remedy the evil, even tho they should wish and desire it—The Stain is fixed, the Mischief is effectual as it respects those who are removed from office—Tho Justice appears to have fled from our Country—She has a permanent Residence in an habitation not made with Hands Eternal and immutable—There we must look for her surrounded with Mercy, without partiality, or Hypocracy.
You have seen and read, and justly appreciated the History of the late administration as it is termed, and the Suppression of it by the vice—The latter I have read, the Booksellers all advertize them, but Sell twenty of the Suppression to one of the History—Burr will be better known by it, and his duplicity become more obvious than ever—neither can possibly injure the late administration in the Eyes of any one, whose opinion is of any value How are we to estimate an other Character, who whilst he professes to have an abhorence to Burr, is permitting a paper Said to be under his immediate direction, to wash the Ethiopian white? Are all means lawfull to accomplish the views of Ambition? So thought Mackbeth, and So acts Buonaparty, but mark the end—Give Religion to the winds—and what tye is found strong enough to bind man to his duty, to restrain his inordinate passions? Honour a phantom, moral principal, feeble and unstable—nothing but a firm belief and well grounded assurence that Man is an accountable Being, and that he is to render that account to a Being who will not be mocked, and cannot be deceived, will prove a sufficient Barrier, or Stem the torrent of unruly passions and appetites, nor are we safe a single moment, when we commit our interests into other Hands.
Mr Shaw sent you the address deliverd by your Brother at the request of the Charitable Fire Society; I knew it must be good. I expected injenuity, polishd stile &c But the manner of delivery far exceeded my expectations, and that of his most intimate Friends. he justly received great applause, and the little work has had a rapid Sale and circulation—
our Friends Judge & Mrs. Cranch and Family are on a visit to their Friends here,. with them came Mrs Johnson and her daughter Caroline. Mr Cranch was obliged to return to attend the courts, but will be here again in Sep’br—
I should be very glad my dear Thomas if it was in your power to make us an annual visit. I am some times led to inquire, why are the Gifts of fortune so unequally distributed!? and to think the world has been very unkind to my Children—but virtue honour and integrity are theres. these are Riches of more value than Silver or Gold—
we are all well. / most affectionaly your Mother
Abigail Adams